DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendments and remarks, filed 18 December 2020, are acknowledged.  Applicant’s arguments have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.

Status of Claims
Claim(s) 1-4 and 12-25 is/are pending.  Claim(s) 21-25 is/are new.  Claim(s) 8-11 has/have been cancelled, and claim(s) 5-7 was/were previously cancelled.  Claim(s) 1 and 17-18 is/are currently amended.  Claim(s) 1-4 and 12-25 is/are currently under examination.
It is noted that “strength” in claim 17, line 12, filed 18 December 2020 should have been underlined.  See MPEP § 714 and 37 CFR 1.121(c)(2)

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 29 September 2020, 27 October 2020, and 04 February 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Figure 6 is the only drawing showing a discontinuity comprising a notch (Fig. 6, #237) but fails to show an increased diameter region, i.e. a region having a diameter greater than the diameter “D” of the elongate shaft of the hypodermic needle (see also 112b below).  Figure 6 also does not appear to show any magnetic element disposed in the notch.  Therefore, the “discontinuity providing a diameter transition such that the first magnetic region includes an increased diameter region having a diameter greater than the diameter of the elongate shaft of the hypodermic needle, the discontinuity comprising a notch including a magnetic element disposed in the notch” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b), are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as "amended."  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 18-25 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 18 and 21 recite(s) “further comprising a magnetic adhesive” in claim 18, line 2, and “wherein discontinuity further comprises a magnetic adhesive” in claim 21, lines 1-2.  Claim(s) 18 and 21 depend upon claim(s) 17 and 1, respectively, wherein claim(s) 17 and 1 has/have each been amended to recite “the discontinuity comprising a notch including a magnetic element disposed in the notch.”
The instant specification discloses an embodiment of the invasive medical device or the discontinuity comprising a magnetic adhesive (Fig. 9, instant PGPUB ¶ 0020 ¶ 0037 ¶ 0053 ¶ 0062, original claims 7-11).  Separately, the instant specification discloses an embodiment of the invasive medical device or the discontinuity comprising a notch including a magnetic element disposed in the notch (Fig. 6, instant PGUB ¶ 0017 ¶ 0033).  While the instant specification discloses that a discontinuity may comprise a combination of a layer of ferromagnetic metal, a layer of paramagnetic metal, a spot weld of magnetic metal, and a ferrule (instant PGPUB ¶ 0034, original claim 2), the instant specification and drawings do both a notch including a magnetic element disposed in the notch and a magnetic adhesive.  
Claim(s) 19-20 and 22-25 inherit(s) deficiencies by nature of its/their dependency on claim(s) 18 and 21.

Claim(s) 1-4 and 12-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 and 17 recite(s) the limitation “a discontinuity located in the first magnetic region providing a diameter transition such that the elongate shaft includes an increased diameter region, the discontinuity comprising a notch” in claim 1, lines 6-8, and “a discontinuity providing a diameter transition such that the first magnetic region includes an increased diameter region having a diameter greater than the diameter of the elongate shaft of the hypodermic needle, the discontinuity comprising a notch” in claim 17, lines 7-10.  
With respect to claim 1, it is unclear whether the phrasing “such that” requires that the “increased diameter region” is provided by the discontinuity that comprises a notch, or whether the “increased diameter region” may be provided by the portions of the elongate shaft that are not increased diameter region; it is unclear whether Applicant intended to instead recite “a decreased diameter region” (see instant PGPUB ¶ 0033, “As shown in FIG. 6, the outer diameter of the needle 220 at the discontinuity 235 is less than the outer diameter “D” at the remainder of the needle 220 … the shaft 226 includes an increased or decreased diameter region as a result of the discontinuity 235. In the embodiment shown in FIG. 6, the discontinuity 235 is in the form of a notch 237”).
With respect to claim 17, it is unclear how a notch, i.e. an indentation or incision that appears to decrease diameter relative to the outer diameter of the elongate shaft, would provide an increased diameter region having a diameter greater than the diameter of the elongate shaft of the hypodermic needle.  It is unclear whether Applicant intended to instead recite “a decreased diameter region having a diameter less than the diameter of the elongate shaft of the hypodermic needle” (see instant PGPUB ¶ 0033).
For examination purposes, the limitation(s) in claim(s) 1 and 17 will be interpreted as best understood and according to the prior art rejections below.
Claim(s) 2-4, 12-16, and 18-25 inherit(s) deficiencies by nature of its/their dependency on claim(s) 1 or 17.

Claim(s) 21 recite(s) the limitation “discontinuity” in line(s) 1.  It is unclear whether this/these limitation(s) is/are referring to which of the following:
“a discontinuity” in claim 1, line 6;
a new, distinct element; or
otherwise.
For examination purposes, the limitation “discontinuity” in claim(s) 21 will be interpreted as a new, distinct element (as if referring to a second discontinuity).
Claim(s) 22-25 inherit(s) deficiencies by nature of its/their dependency on claim(s) 21.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following rejection has been modified in view of applicant’s arguments and/or amendments.
Claim(s) 1-3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bown et al. (US 2007/0049846 - referred to as Bown), which incorporates by reference Haynor et al. (US 6,263,230 - referred to as Haynor), in view of Dolsak (US 2011/0267043 cited by applicant on IDS 02/04/2021).	
Regarding claim(s) 1, Bown teaches an invasive medical device (catheter assembly, ¶ 0088, Fig. 36, #100, including exemplary stylet, ¶ 0048, Figs. 1-36, #10) for insertion into a patient (¶ 0051, “when stylet #10 is inserted into a patient”; ¶ 0002, “One function of a stylet is to facilitate the navigation of a catheter…within a select portion of a patient, such as within a patient’s vasculature”), the invasive medical device comprising: 
an elongate shaft (elongated body, ¶ 0048, Fig. 1, #11, including core element, ¶ 0080, Fig. 26, #60 [¶ 0003, “elongated body may also further comprise at least one core element”] and including at least one magnetic material discussed below) having a diameter (¶ 0048, “Elongated body #11 may be formed in any number of shapes and sizes … elongated body #11 may have…a cross-sectional size”), an outer surface, a distal tip (distal end, ¶ 0048, Fig. 1, #16), and a proximal end (proximal end, ¶ 0048, Fig. 1, #14) (structures such as stylets have a diameter, an outer surface, a distal tip, and a proximal end; see Figs. 1-35, esp. cross-sectional views of Figs. 2-35), 
the diameter of the elongate shaft sized to be inserted within an intravenous catheter (¶ 0002 ¶ 0088 ¶ 0048, “the term ‘stylet’ shall be broadly construed to include any form or type of structure capable of being at least partially positioned or disposed within a lumen of a catheter,” i.e. catheter, ¶ 0088, Fig. 36, #90, of catheter assembly, ¶ 0088, Fig. 36, #100), 
at least a portion of the elongate shaft comprising 
a first magnetic region (¶ 0049-0053: ¶ 0049, “at least a portion of elongated body #11 may comprise at least one magnetic material”; first groove, ¶ 0061, Fig. 6, #97, of tubular member #52 which laterally coincides with magnetic element, ¶ 0061, Fig. 6, #70 to form a first magnetic region adjacent distal end #16; or first groove, ¶ 0072, Fig. 17, #75, of magnetic slug, ¶ 0072, Fig. 17, #74) including a first magnetic field strength (¶ 0051-0053: ¶ 0051, “magnetic material of stylet #10 may exhibit a relatively high field strength for a given volume so that the orientation of its magnetic dipole may be easily detected”; ¶ 0053, “the predicted and actual magnetic field strength of the magnetic material”), a vector (a magnetic field is a vector field and thereby has a vector, i.e. magnitude and direction: ¶ 0053, “strength and direction of the magnetic field generated by the magnetic material [or plurality of magnetic materials] of stylet #10”) and a first length (groove #97 #75 has a length, as shown in Figs. 6 and 17); and 
a discontinuity located in the first magnetic region (groove #97 #75 discussed above) providing a diameter transition such that the elongate shaft includes an increased diameter region (groove #97 #75 provide a decreased diameter such that elongated body #11 includes regions around groove #97 #75 that are increased diameter regions relative to groove #97 #75, as shown in Figs. 6 and 17; tubular member #54 or magnetic slug #74 
the discontinuity comprising a notch (groove #97 #75 discussed above: ¶ 0061, “Grooves #97, which may be formed in any number of shapes and sizes, generally represent any form of groove, indentation, hole, aperture, or notch”)
placed at a fixed distance from the distal tip (first groove #97 #75 is placed at a known location at a fixed distance from distal end #16, as shown in Figs. 6 and 17) such that 
first magnetic field of the first magnetic region is adapted to be detected (¶ 0049-0053: ¶ 0051, “stylet #10 may comprise a magnetic material having a magnetic dipole that, when stylet #10 is inserted into a patient, may be detected from outside of the patient’s body using detection technology [discussed in greater detail below]”) by an array of magnetometers (plurality of magnetic sensors oriented in a known direction, ¶ 0053, wherein a magnetic sensor is an instrument for measuring magnetic forces and therefore constitutes a magnetometer; furthermore, see Haynor incorporated by reference, disclosing magnetic sensors, col. 6 lines 32-50, Figs. 3-4 and 5A and 13, #108 #110 #112 #114, arranged in a multi-sensor array [col. 6 lines 16 and 47-48]) 
to provide a position of the first magnetic region based upon the magnetic field strength and vector of the first magnetic region (¶ 0051-0053: ¶ 0051, “provide an indication of the position and/or orientation of the magnetic material and, therefore, the position and/or orientation of at least a portion of exemplary stylet #10…within the patient’s body”; ¶ 0053, “A processor may then calculate an estimated position
Bown does not explicitly teach including a magnetic element disposed in the notch.
Reasonably pertinent to a problem of magnetic information encoding or magnetically determining position faced by the inventor(s), Dolsak teaches an elongate shaft having a diameter, an outer surface, a distal tip, and a proximal end (scale member, ¶ 0006 ¶ 0021, “scale member may comprise a substantially…elongate linear substrate. Advantageously, the scale member comprises a rod…having a substantially circular crosssection”), at least a portion of the elongate shaft having a first magnetic region (first groove type, ¶ 0056‐0058 ¶ 0063, i.e. full width groove, ¶ 0056, Fig. 4, #42); and a discontinuity located in the first magnetic region, the discontinuity comprising a notch including a magnetic element disposed in the notch (magnetic groove fillings, ¶ 0063 ¶ 0017, “grooves of the first groove type may be filled with a different material than grooves of the second type. For example, infill material of a first magnetic permeability may fill grooves of the first groove type”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the notch of the invasive medical device as taught by Bown to include a magnetic element disposed in the notch, since such a notch including a magnetic element disposed in the notch of an elongate shaft was known in the art as taught by Dolsak.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. filling a groove) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide magnetic properties, such as magnetic variation, for magnetic encoding and position determination and/or to allow a smooth surface of the elongate shaft (Dolsak, ¶ 0017 ¶ 0063), and there was reasonable expectation of success.

Regarding claim(s) 2, Bown in view of Dolsak makes obvious all limitations of claim(s) 1, as discussed above.
Bown further teaches that the invasive medical device is selected from a guidewire, a catheter introducer, a stylet (stylet #10 discussed above in claim 1) and a needle (furthermore, ¶ 0002, “stylet may comprise a slender, solid, and/or hollow metal member that, when positioned within a lumen of a catheter,” and ¶ 0048, “the term ‘stylet’ shall be broadly construed to include any form or type of structure capable of being at least partially positioned or disposed within a lumen of a catheter,” wherein structure capable of being at least partially positioned or disposed within a lumen of a catheter includes a guidewire, catheter introducer, and needle).

Regarding claim(s) 3, Bown in view of Dolsak makes obvious all limitations of claim(s) 2, as discussed above.
Bown further teaches an intravenous catheter tubing (catheter #90 of catheter assembly #100 discussed above in claim 1), wherein the elongate shaft is disposed within the intravenous catheter tubing (as shown in Fig. 36: ¶ 0088, “exemplary stylet embodiments described and/or illustrated herein may be at least partially disposed within a lumen of a catheter … one or more stylets #10 may be positioned within a catheter #90 of a catheter assembly #100”; ¶ 0002, “stylet may comprise a slender, solid, and/or hollow metal member that, when positioned within a lumen of a catheter"; ¶ 0048, “the term ‘stylet’ shall be broadly construed to include any form or type of structure capable of being at least partially positioned or disposed within a lumen of a catheter”).

Regarding claim(s) 21, Bown in view of Dolsak makes obvious all limitations of claim(s) 1, as discussed above.
Bown further teaches discontinuity further comprises a magnetic adhesive (¶ 0050, “elongated body #11 of stylet #10 may comprise a magnetic material having a plurality of magnetic particles dispersed within a pliable material, such as a putty, polymer, silicone, highly viscous liquid, or any other suitable material … [or] dispersed within a matrix, suspension, or slurry” is interpreted as a magnetic adhesive) (furthermore, in the absence of any specific limitations regarding what an adhesive must be, magnetic coating, ¶ 0080, Fig. 26, #72, which sticks to core element #60  meets the BRI of the term ‘adhesive’, and magnetic coating #72 increases diameter with respect to elongated core element #60 of stylet #10, as shown in Fig. 26: ¶ 0080, “magnetic coating #72 may be disposed over second region #66 of core element #60”).

	
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bown et al. (US 2007/0049846 - referred to as Bown) which incorporates by reference Haynor et al. (US 6,263,230 - referred to as Haynor) in view of Dolsak (US 2011/0267043) as applied to claim(s) 1 above, and further in view of Dunbar et al. (US 2014/0257080 cited by applicant - referred to as Dunbar) as evidenced by Neidert et al. (US 2010/0036238 cited by applicant - referred to as Neidert).
Regarding claim(s) 4, Bown in view of Dolsak makes obvious all limitations of claim(s) 1, as discussed above.
While Bown teaches that the invasive medical device is a hypodermic (¶ 0051, “when stylet #10 is inserted into a patient” and ¶ 0002, “One function of a stylet is to facilitate the navigation of a catheter…within a select portion of a patient, such as within a patient’s vasculature,” such that stylet #10 is inserted under the skin and is thus hypodermic) stylet (stylet #10 discussed above in claim 1), wherein the stylet is hollow (¶ 0002, “stylet may comprise a slender, solid, and/or hollow metal member that, 
In an analogous needle and catheter insertion field of endeavor, Dunbar teaches an invasive medical device for insertion into a patient (tissue-penetrating medical tool, ¶ 0033, Fig. 1, #5; further described in ¶ 0062-0064), the device comprising:
an elongate shaft having a diameter, an outer surface, a distal tip, and a proximal end (tissue-penetrating medical tools such as needles comprise an elongate shaft having a diameter, an outer surface, a distal tip, and a proximal end, as shown in Fig. 1: ¶ 0033, "tissue-penetrating medical tool #5 such as a needle, stylet, catheter or cannula"),
at least a portion of the elongate shaft (¶ 0062, "magnetic tool #5 is at least partly...," and ¶ 0062, "the tool #5 may include...") comprising
a first magnetic region (one of the individual parts of the tool that is/are a magnetic component/coating/pattern markings, ¶ 0062-0064, i.e. a portion of a one- or more-dimensional magnetic pattern, ¶ 0064, or part of magnetic tool #5 that is a permanent magnet [magnetic coating], ¶ 0062-0063) including a first magnetic field strength (magnetic component/coating/pattern markings have a magnetic field with a particular strength: ¶ 0062, "magnetic field"; ¶ 0041-0046: ¶ 0042 “strengths of the components of the magnetic field,” ¶ 0045, “b_k provides the strength of the component of the magnetic field”; ¶ 0052-0053, “look-up table stores the magnetic field strength”), a vector (¶ 0052-0053, “look-up table stores the magnetic field strength and direction”; furthermore, a magnetic field is a vector field and thereby has a vector, i.e. magnitude and direction) and a first length (a magnetic component/coating/pattern markings has/have a particular 
a discontinuity (magnetic component/coating/pattern markings, ¶ 0062-0064) located in the first magnetic region providing a diameter transition such that the shaft includes an increased diameter region (magnetic component/coating/pattern marking on the outside of the shaft increases the diameter of the shaft of the needle, ¶ 0062-0064; furthermore, see discussion of non-uniform magnetization in at least one dimension and marking certain parts of the tool in ¶ 0064),  
the discontinuity comprising magnetizable nanoparticles (¶ 0063, “a magnetic coating…may for example comprise permanent magnetic particles, more preferably nanoparticles. A ‘nanoparticle’ is a particle that in at least two spatial dimensions is equal to or smaller than 100 nm in size”) (furthermore, in the absence of any specific limitations regarding what an adhesive must be, the magnetic coating which sticks to the magnetic tool meets the BRI of the term ‘adhesive’) 
placed at a fixed distance from the distal tip (magnetic component/coating/ pattern markings is placed at a fixed distance from the distal tip of tool #5, wherein the fixed distance may be zero or a positive value) such that 
first magnetic field of the first magnetic region is adapted to be detected (the magnetized region surrounding magnetic component/coating/pattern markings has a magnetic field that is capable of being detected, and therefore is detectable, by magnetometers) by an array of magnetometers (magnetometric detector, Fig. 1, #12, comprising array, Fig. 2, #100, of magnetometers, Figs. 1-2, #120: ¶ 0034, 
to provide a position of the first magnetic region (¶ 0034, "to determine from the detected field the position and orientation of the tool #5 relative to the transducer #2"; ¶ 0062-0064) based upon the magnetic field strength and vector of the first magnetic region (¶ 0034, "from the detected field"; ¶ 0041, “Each magnetometer #120 in the array #100 of magnetometers measures the components a_k^u, a_k^v, a_k^w [k indicating the respective magnetometer] of the magnetic field at the position of the respective magnetometer #120 in three linearly independent directions,” wherein magnitude of the components I magnetic field strength [¶ 0042, “strengths of the components of the magnetic field in the three linearly independent directions”]; ¶ 0042, "a magnetometer...measure varying strengths of the components of the magnetic field"; ¶ 0053, "For each position in space and orientation of the tool relative to the magnetometers the look-up table stores the magnetic field strength and direction at each sensor").
the invasive medical device is selected from a guidewire, a catheter introducer, a stylet (stylet, ¶ 0033) and a needle (needle, ¶ 0033).
the invasive medical device is a hypodermic needle (¶ 0033, "tissue-penetrating medical tool #5 such as a needle," such that the needle is inserted under the skin and is thus hypodermic).
Additionally, Bown teaches that the hypodermic stylet is hollow (¶ 0002, “stylet may comprise a slender, solid, and/or hollow metal member that, when positioned within a lumen of a catheter”) like a hypodermic needle.  Bown further teaches that “For purposes of this disclosure, the term ‘stylet’ shall be broadly construed to include any form or type of structure capable of being at least partially positioned 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invasive medical device as made obvious by Bown in view of Dolsak to explicitly be a hypodermic needle, since a hypodermic needle and its function (Dunbar, ¶ 0033, “tissue-penetrating medical tool”; Neidert, ¶ 0013, “When the deployable object is a delivery device, it may be used to deliver therapeutic fluids”) were well known in the art as taught by Dunbar as evidenced by Neidert; since Bown teaches that the hypodermic stylet is hollow like a hypodermic needle (Bown, ¶ 0002); since a hypodermic needle and a stylet are art recognized equivalents (Dunbar, ¶ 0033, “tissue-penetrating medical tool #5 such as a needle, [or] stylet”; see also instant claim 2) known for the same purpose (e.g. penetrating tissue); and since a hypodermic needle is a structure capable of being at least partially positioned or disposed within a lumen of a catheter (Neidert, ¶ 0013).  One of ordinary skill in the art could have substituted a hypodermic needle for a hypodermic stylet, and the substitution would have yielded nothing more than predictable results (e.g. an ability to penetrate tissue for a medical procedure, an ability to deliver therapeutic substances into tissue) to one of ordinary skill in the art before the effective filing date of the claimed invention.  A hypodermic needle is a similar device to a hypodermic stylet, such that one of ordinary skill in the art could have enhanced a hypodermic needle in a same known way of enhancing a stylet as taught by Bown.  The motivation would have been to utilize another conventional tissue-penetrating medical tool that is capable of being at least partially positioned or disposed within a lumen of a catheter (Dunbar, ¶ 0033; Bown, ¶ 0048; Neidert, ¶ 0013) and/or to precisely .

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bown et al. (US 2007/0049846 - referred to as Bown) which incorporates by reference Haynor et al. (US 6,263,230 - referred to as Haynor) in view of Dolsak (US 2011/0267043) and Dunbar et al. (US 2014/0257080 cited by applicant - referred to as Dunbar) as evidenced by Neidert et al. (US 2010/0036238 cited by applicant - referred to as Neidert) as applied to claim(s) 4 above, and further in view of Bendel et al. (US 5,000,912 cited by applicant - referred Bendel).
Regarding claim(s) 12, Bown in view of Dolsak and Dunbar makes obvious all limitations of claim(s) 4, as discussed above, including the hypodermic needle.
Bown does not explicitly teach that the hypodermic needle comprises martensitic stainless steel.
In an analogous invasive medical device (needle) field of endeavor, Bendel teaches that the hypodermic needle (surgical needles, col. 1, line 16, wherein surgical needles are inserted under the skin and are thus hypodermic) comprises martensitic stainless steel (martensitic stainless steels, col. 1, lines 16-17; specifically, the nickel titanium martensitic steel alloy of the invention, i.e. martensitic alloy 102b, col. 11, line 62). 
Bendel further discloses art recognized advantages of the hypodermic needle comprising martensitic stainless steel with reasonable expectation of success: “an ultimate tensile strength of well over 400 ksi, while maintaining high ductility and corrosion resistance" (col. 3, lines 34-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invasive medical device that is a hypodermic needle as made obvious by Bown in view of Dolsak and Dunbar to comprise martensitic stainless steel, since surgical needles comprising martensitic stainless steel were well known in the art as taught by Bendel.  One of .

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bown et al. (US 2007/0049846 - referred to as Bown) which incorporates by reference Haynor et al. (US 6,263,230 - referred to as Haynor) in view of Dolsak (US 2011/0267043) and Dunbar et al. (US 2014/0257080 cited by applicant - referred to as Dunbar) as evidenced by Neidert et al. (US 2010/0036238 cited by applicant - referred to as Neidert) as applied to claim(s) 4 above, and further in view of Howell et al. (US 7,935,080 cited by applicant - referred to as Howell).
Regarding claim(s) 13-14, Bown in view of Dolsak and Dunbar makes obvious all limitations of claim(s) 4, as discussed above.
Bown further teaches the following limitations:
the intravenous catheter tubing (catheter #90 of catheter assembly #100 discussed above in claim 1) is part of a catheter adapter subassembly (catheter assembly #100 discussed above in claim 1).
the catheter adapter subassembly (catheter assembly #100 discussed above in claim 1) including the intravenous catheter tubing (catheter #90 of catheter assembly #100 discussed above in claim 1) and a catheter adapter body (as shown in annotated Fig. 36 below), wherein 
the elongate shaft is slidably engaged with the intravenous catheter tubing (¶ 0088, “exemplary stylet embodiments described and/or illustrated herein may be at least 

    PNG
    media_image1.png
    735
    1152
    media_image1.png
    Greyscale

Annotated Fig. 36 of Bown
Bown does not explicitly teach that the hypodermic needle is part of a needle subassembly further including a needle hub mounted to the proximal end of the hypodermic needle.
In an analogous needle and catheter insertion field of endeavor, Howell teaches the following limitations:
the hypodermic needle (needle, col. 8, line 2, Fig. 1, #30: col. 1, lines 46-48, "introducer needle assembly are inserted at a shallow angle through the patient's skin into a peripheral blood vessel"; col. 8, lines 1-2, "during insertion [as depicted in FIG. 1, a needle #30"; and col. 10, line 32, "After insertion into a patient's vein, the needle #30," such that the needle is inserted under the skin and is thus hypodermic) is part of a needle subassembly (needle #30 and needle hub #110 
the intravenous catheter tubing (catheter, col. 7, line 67, Fig. 1, #108) is part of a catheter adapter subassembly (catheter assembly, col. 7, line 66, Fig. 1, #100).
the catheter adapter subassembly (catheter assembly, col. 7, line 66, Fig. 1, #100) including the intravenous catheter tubing (catheter, col. 7, line 67, Fig. 1, #108) and a catheter adapter body (catheter adapter, col. 7, line 66, Fig. 1, #8), wherein
the elongate shaft (needle, col. 8, line 2, Fig. 1, #30) is slidably engaged with (col. 8, lines 2-3, "needle #30 is disposed within the catheter," such that the needle is slidably engaged with the catheter; see Fig. 1) the intravenous catheter tubing (catheter, col. 7, line 67, Fig. 1, #108).
Howell further discloses art recognized advantages of the hypodermic needle being part of the claimed needle subassembly with reasonable expectation of success: "Such a structure…permits the caregiver to employ various technique for catheter insertion" (col. 8, lines 6-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invasive medical device that is a hypodermic needle as made obvious by Bown in view of Dolsak and Dunbar to be part of a needle subassembly further including a needle hub mounted to the proximal end of the hypodermic needle, since such a needle adapter subassembly was well known in the art as taught by Howell.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. medical device assembly) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation .

Claim(s) 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over Bown et al. (US 2007/0049846 - referred to as Bown) which incorporates by reference Haynor et al. (US 6,263,230 - referred to as Haynor) in view of Dolsak (US 2011/0267043) and Dunbar et al. (US 2014/0257080 cited by applicant - referred to as Dunbar) as evidenced by Neidert et al. (US 2010/0036238 cited by applicant - referred to as Neidert) and Howell et al. (US 7,935,080 cited by applicant - referred to as Howell) as applied to claim(s) 14 above, and further in view of Carmeli et al. (US 2010/0217275 - referred to as Carmeli).
Regarding claim(s) 15, Bown in view of Dolsak and Dunbar and Howell makes obvious all limitations of claim(s) 14, as discussed above, including the intravenous catheter tubing of the catheter adapter subassembly, the needle, and the array of magnetometers.
Bown does not explicitly teach that the catheter adapter subassembly further comprises a magnetic feature having north and south poles on axis with the intravenous catheter tubing and the hypodermic needle and a known geometrical relationship to one or more features fixed on the catheter adapter subassembly to provide a measurement datum that is measureable by magnetometers.
In an analogous catheter insertion field of endeavor, Carmeli teaches that the catheter adapter subassembly (catheter, ¶ 0095, Fig. 7, #80) further comprises a magnetic feature (magnet bid, Figs. 7-9, #82-84 #86-88 #90 #100 #102 #120 #128: ¶ 0095, "five bids are attached externally to catheter #80," Fig. 7) having north and south poles (¶ 0095, "faces #92, #94, #96, and #99 are the south poles of the magnets, while the opposite faces of each magnet is the North Pole," Figs. 7A-B) on axis with the intravenous catheter tubing (lateral axis of catheter #80; furthermore, ¶ 0098, "other orientation of the magnets...are covered by this invention") and the guidewire (lateral axis of guidewire, as guidewire is inside the catheter: ¶ 0054, "threading the guidewire according to the invention into a magnetic catheter," Figs. 8-9) and a 
Carmeli further discloses art recognized advantages of the catheter adapter subassembly further comprising a magnetic feature having north and south poles on axis with the intravenous catheter tubing and the hypodermic needle and a known geometrical relationship to one or more features fixed on the catheter adapter subassembly to provide a measurement datum that is measureable by magnetometers with reasonable expectation of success: "the rare earth magnets of the catheter can act also as radio opaque markers, used for identification [automatically and/or manually] of the relative position between the guidewire and the catheter" (¶ 0065).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intravenous catheter tubing of the invasive medical device as made obvious by Bown in view of Dolsak and Dunbar and Howell to be part of the catheter adapter subassembly further comprising a magnetic feature having north and south poles on axis with the intravenous catheter tubing and the hypodermic needle and a known geometrical relationship to one or more features fixed on the catheter adapter subassembly to provides a measurement datum, since such catheter adapter subassembly comprising a magnetic feature was well known in the art as taught by Carmeli.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. magnetizing a catheter) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to identify the relative position 

Regarding claim(s) 16, Bown in view of Dolsak and Dunbar and Howell and Carmeli makes obvious all limitations of claim(s) 15, as discussed above.
Bown further teaches a system (catheter assembly #100 including exemplary stylet #10 discussed above in claims 1-4; and detection technology or apparatus, ¶ 0051-0053) comprising:
the invasive medical device of claim 3 or claim 4 (catheter assembly #100 including exemplary stylet #10 discussed above in claims 1-4) and
the array of magnetometers (discussed above in claim 1) adapted to be positioned with respect to the first magnetic region to measure a position of the distal tip of the invasive medical device (¶ 0051-0053: ¶ 0051, “stylet #10 may comprise a magnetic material having a magnetic dipole that, when stylet #10 is inserted into a patient, may be detected from outside of the patient’s body using detection technology [discussed in greater detail below] to indicate the position and/or orientation of stylet #10 within the patient’s body,” such that detection technology is positioned outside the patient’s body).
It is noted that Bown does not explicitly teach the magnetic feature.  However, Carmeli, in an analogous catheter insertion field of endeavor, teaches the magnetic feature (discussed above in claim 15).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array of magnetometers and the catheter adapter subassembly of the system as taught by Bown such that the array of magnetometers is also positioned with respect to the magnetic feature because of reason(s) and motivation(s) discussed above in claim 15.
It is noted that Bown does not explicitly teach the hypodermic needle.  However, Dunbar, in an analogous needle and catheter insertion field of endeavor, teaches the hypodermic needle (discussed 
It is further noted that Dunbar also teaches a system (ultrasound imaging system, ¶ 0033-0034, "the system...uses magnetic position detection...to determine from the detected [magnetic] field the position and orientation of the tool #5 relative to the [ultrasound] transducer #2," Fig. 1, #1) comprising:
an invasive medical device (tissue-penetrating medical tool #5 discussed above in claim 4) and
the array of magnetometers (discussed above in claim 4) positioned with respect to the first magnetic region and the magnetic feature (¶ 0036, "positioning elements are provided on the magnetometric detector to ensure that it is always attached in the same well-defined position and orientation") to measure a position of the distal tip of the hypodermic needle (¶ 0034, "tool #5 is magnetised ... detector #12 senses the magnetic field from the tool #5 ... processor #3 is adapted to determine from the detected field the position and orientation of the tool #5 relative to the transducer #2": entire tool #5 is magnetised such that a distal tip of tool #5 is tracked, and magnetometric detector #12 and processor #3 on their own measure a position of the distal tip of tool #5, which comprises a hypodermic needle as discussed above). 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bown et al. (US 2007/0049846 - referred to as Bown) which incorporates by reference Haynor et al. (US 6,263,230 - referred to as Haynor) in view of Dolsak (US 2011/0267043) and Dunbar et al. (US 2014/0257080 cited by applicant - referred to as Dunbar) as evidenced by Neidert et al. (US 2010/0036238 cited by applicant - referred to as Neidert).
Regarding claim(s) 17, Bown teaches an invasive medical device (catheter assembly #100 including stylet #10 discussed above in claim 1) for insertion into a patient (discussed above in claim 1), the invasive medical device comprising: 
a hypodermic (discussed above in claim 4) stylet (stylet #10 discussed above in claim 1) including an elongate shaft (elongated body #11 including core element #60 and including at least one magnetic material, as discussed above in claim 1) having a diameter, an outer surface, a distal tip, and a proximal end (discussed above in claim 1), 
the diameter of the elongate shaft sized to be inserted within an intravenous catheter (discussed above in claim 1), 
at least a portion of the elongate shaft comprising 
a first magnetic region (¶ 0049-0053: ¶ 0049, “at least a portion of elongated body #11 may comprise at least one magnetic material”; first groove, ¶ 0061, Fig. 6, #97, of tubular member #52 which laterally coincides with magnetic element, ¶ 0061, Fig. 6, #70 to form a first magnetic region adjacent distal end #16; or first groove, ¶ 0072, Fig. 17, #75, of magnetic slug, ¶ 0072, Fig. 17, #74) having a first magnetic field strength, a vector and a first length (discussed above in claim 1), and 
the first magnetic region defining a discontinuity providing a diameter transition such that the first magnetic region includes an increased diameter region having a diameter greater than the diameter of the elongate shaft of the hypodermic 
the discontinuity comprising a notch on an outer surface of the elongate shaft (groove #97 #75 discussed above: ¶ 0061, “Grooves #97, which may be formed in any number of shapes and sizes, generally represent any form of groove, indentation, hole, aperture, or notch”), located at a fixed distance from the distal tip such that the first magnetic field of the first magnetic region is adapted to be detected by an array of magnetometers to provide a position of the first magnetic region based upon the first magnetic field strength and vector of the first magnetic region (discussed above in claim 1).
Bown does not explicitly teach including a magnetic element disposed in the notch.  However, Dolsak, reasonably pertinent to a problem of magnetic information encoding or magnetically determining position faced by the inventor(s), teaches an elongate shaft having a diameter, an outer surface, a distal tip, and a proximal end, at least a portion of the elongate shaft having a first magnetic region; and a discontinuity located in the first magnetic region, the discontinuity comprising a notch including a magnetic element disposed in the notch (discussed above in claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the notch of the invasive medical device as taught by Bown to include a magnetic element disposed in the notch because of reason(s) and motivation(s) discussed above in claim(s) 1.
Further regarding claim(s) 17, Bown does not explicitly teach a hypodermic needle.  However, Dunbar, in an analogous needle and catheter insertion field of endeavor, teaches a hypodermic needle (discussed above in claim 4).  Additionally, Bown teaches that the hypodermic stylet is hollow (Bown, ¶ 0002, discussed above in claim 4) like a hypodermic needle.  Bown further teaches that “For purposes of this disclosure, the term ‘stylet’ shall be broadly construed to include any form or type of structure capable .

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bown et al. (US 2007/0049846 - referred to as Bown) which incorporates by reference Haynor et al. (US 6,263,230 - referred to as Haynor) in view of Dolsak (US 2011/0267043) and Dunbar et al. (US 2014/0257080 cited by applicant - referred to as Dunbar) as evidenced by Neidert et al. (US 2010/0036238 cited by applicant - referred to as Neidert) as applied to claim(s) 17 above, and further in view of Wang (US 2013/0075649 cited by applicant) as evidenced by HyperPhysics.
Regarding claim(s) 18, Bown in view of Dolsak and Dunbar makes obvious all limitations of claim(s) 17, as discussed above.
Bown further teaches a magnetic adhesive (¶ 0050, “elongated body #11 of stylet #10 may comprise a magnetic material having a plurality of magnetic particles dispersed within a pliable material, such as a putty, polymer, silicone, highly viscous liquid, or any other suitable material … [or] dispersed within a matrix, suspension, or slurry” is interpreted as a magnetic adhesive) (furthermore, in the absence of any specific limitations regarding what an adhesive must be, magnetic coating, ¶ 0080, Fig. 26, #72, which sticks to core element #60  meets the BRI of the term ‘adhesive’).
Bown also teaches a paramagnetic additive, a ferromagnetic additive (discussed above in claim 8 as evidenced by HyperPhysics) and combinations thereof.
Dunbar also teaches an additive selected from a paramagnetic additive, a ferromagnetic additive (permanent magnetic particles, ¶ 0063) and combinations thereof.
Bown does not explicitly teach a magnetic adhesive “comprising an additive selected from” a paramagnetic additive, a ferromagnetic additive and combinations thereof. 
In an analogous magnetic materials for magnetic regions field of endeavor and reasonably pertinent to the problem of providing a magnetic region on an object faced by the inventor(s), Wang teaches a magnetic adhesive (magnetic glue, ¶ 0009, FIGURE, #130) comprising an additive (magnetic nanoparticles, ¶ 0009, "the magnetic glue 130 is manufactured by adding magnetic nanoparticles into a curable glue") selected from a paramagnetic additive, a ferromagnetic additive (¶ 0009, "the magnetic metal includes iron, cobalt, nickel and alloy of the iron, the cobalt, and the nickel," where these are ferromagnetic metals as evidenced in the first sentence of HyperPhysics, "Iron, nickel, [and] cobalt...exhibit a unique magnetic behavior which is called ferromagnetism because iron [ferrum in Latin] is the most common and most dramatic example") and combinations thereof.
Wang further discloses art recognized advantages of a magnetic adhesive that includes an additive as claimed with reasonable expectation of success: "the solidified magnetic glue #130 is adhered…and will not pollute" (¶ 0014).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic adhesive of the invasive medical device as made obvious by Bown in view of Dolsak and Dunbar to include a particular additive as claimed, since such a magnetic adhesive was well known in the art as taught by Wang; since Bown already teaches both a magnetic adhesive adapted to be detected by a plurality of magnetic sensors and that the first magnetic region may comprise materials such as a ferromagnetic additive; and since Bown teaches that a wide range of different embodiments can be constructed based on its disclosure (¶ 0089, "Many modifications and variations are possible without departing from the spirit and scope of the instant disclosure").  One 

Regarding claim(s) 19, Bown in view of Dolsak and Dunbar and Wang makes obvious all limitations of claim(s) 18, as discussed above.
Bown further teaches an intravenous catheter tubing (catheter #90 of catheter assembly #100 discussed above in claims 1 and 3), wherein the elongate shaft is disposed within the intravenous catheter tubing (discussed above in claim 3).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bown et al. (US 2007/0049846 - referred to as Bown) which incorporates by reference Haynor et al. (US 6,263,230 - referred to as Haynor) in view of Dolsak (US 2011/0267043) and Dunbar et al. (US 2014/0257080 cited by applicant - referred to as Dunbar) as evidenced by Neidert et al. (US 2010/0036238 cited by applicant - referred to as Neidert) and Wang (US 2013/0075649 cited by applicant) as evidenced by HyperPhysics as applied to claim(s) 19 above, and further in view of Howell et al. (US 7,935,080 cited by applicant - referred to as Howell)
Regarding claim(s) 20, Bown in view of Dolsak and Dunbar and Wang makes obvious all limitations of claim(s) 19, as discussed above, including the hypodermic needle and the intravenous catheter tubing.
Bown further teaches that the intravenous catheter tubing is part of a catheter adapter subassembly (discussed above in claim 13).
Bown does not explicitly teach that the hypodermic needle is part of a hypodermic needle subassembly further including a needle hub mounted to the proximal end of the hypodermic needle.
In an analogous needle and catheter insertion field of endeavor, Howell teaches the following limitations:
the hypodermic needle is part of a hypodermic needle subassembly further including a needle hub mounted to the proximal end of the hypodermic needle (discussed above in claim 13), and 
the intravenous catheter tubing is part of a catheter adapter subassembly (discussed above in claim 13).
Howell further discloses art recognized advantages of the hypodermic needle and the intravenous catheter tubing being part of the claimed hypodermic needle and catheter adapter subassemblies, respectively, with reasonable expectation of success: "Such a structure…permits the caregiver to employ various technique for catheter insertion" (col. 8, lines 6-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hypodermic needle and the intravenous catheter tubing of the invasive medical device as made obvious by Bown in view of Dolsak and Dunbar and Wang to be part of a hypodermic needle subassembly further including a needle hub mounted to the proximal end of the hypodermic needle and disposed within intravenous catheter tubing that is part of a catheter adapter subassembly, since such hypodermic needle and catheter adapter subassemblies were well known in the art as taught by Howell.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. medical device assembly) with no change in their respective functions, and the .

Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bown et al. (US 2007/0049846 - referred to as Bown) which incorporates by reference Haynor et al. (US 6,263,230 - referred to as Haynor) in view of Dolsak (US 2011/0267043) as applied to claim(s) 21 above, and further evidenced by the following reference hereinafter referred to as “HyperPhysics” (see claim 8):
Nave, R.  Ferromagnetism [online].  Georgia State University, HyperPhysics, July 1, 2006 [retrieved on 2018-10-12].  Retrieved from the Internet: <URL: https://web.archive.org/ web/20060701023036/http://hyperphysics.phy-astr.gsu.edu/hbase/Solids/ferro.html>. Page 1.

and the following reference hereinafter referred to as “Bhattacharya” (see claims 9-10):
BHATTACHARYA, Deepamala.  ALNICO [online], Chemistry Learner, May 31, 2014 [retrieved on 02 March 2020]. Retrieved from the Internet: <URL: https://web.archive.org/web/20140531135446/http://www.chemistrylearner.com/alnico.html>.

and in view of Wang (US 2013/0075649 cited by applicant).
Regarding claim(s) 22-24, Bown in view of Dolsak makes obvious all limitations of claim(s) 21, as discussed above, including the magnetic adhesive.
Bown further teaches the following limitations:
a paramagnetic additive, a ferromagnetic additive (¶ 0049, “magnetic material may comprise any type or form of magnetic material, including…permanent magnetic materials”; ¶ 0049, “elongated body #11 of stylet #10 may comprise a rare-earth magnet [e.g. samarium cobalt and/or neodymium iron boron]”; ¶ 0049, “elongated body #11 of stylet #10 may comprise an AlNiCo magnetic material, a plastic magnetic material [e.g., PANiCNQ], or a ceramic magnetic 6Fe2O3] or strontium ferrite [SrO6Fe2O3] and iron oxide [Fe3O4],” wherein iron, nickel and cobalt are ferromagnetic metals as evidenced in the first sentence of HyperPhysics, "Iron, nickel, [and] cobalt...exhibit a unique magnetic behavior which is called ferromagnetism because iron [ferrum in Latin] is the most common and most dramatic example") and combinations thereof.
a component selected from the group consisting of powdered iron, magnetic iron oxide (¶ 0049, “magnetic material, such as…iron oxide [Fe3O4]”), magnetic titanium oxide, magnetic powdered steel, and a magnetic iron alloy (¶ 0049, “an AlNiCo magnetic material,” wherein AlNiCo is an iron alloy that primarily consists of iron, aluminum [Al], nickel [Ni] and cobalt [Co], as evidenced by Bhattacharya), and mixtures thereof.
the magnetic iron alloy includes one or more of nickel (¶ 0049, “an AlNiCo magnetic material,” wherein AlNiCo is an iron alloy that primarily consists of iron, aluminum [Al], nickel [Ni] and cobalt [Co], as evidenced by Bhattacharya), zinc, and copper.
Dunbar also teaches an additive selected from a paramagnetic additive, a ferromagnetic additive (permanent magnetic particles, ¶ 0063) and combinations thereof.
It is also noted that the limitation “the magnetic iron alloy includes one or more of nickel, zinc, and copper” in claim 24 does not appear to further limit structure of the claimed additive of the claimed invasive medical device when the additive includes a component selected to be powdered iron, magnetic iron oxide, magnetic titanium oxide, or magnetic powdered steel.
While Bown teaches both (a) a magnetic adhesive adapted to be detected by a plurality of magnetic sensors and (b) that the first magnetic region may comprise materials such as a ferromagnetic additive and a magnetic iron alloy including nickel, Bown does not explicitly teach:
“the magnetic adhesive includes an additive selected from” a paramagnetic additive, a ferromagnetic additive and combinations thereof. 
“the additive includes a component selected from” the group consisting of powdered iron, magnetic iron oxide, magnetic titanium oxide, magnetic powdered steel, and a magnetic iron alloy, and mixtures thereof. 
In an analogous magnetic materials for magnetic regions field of endeavor and reasonably pertinent to the problem of providing a magnetic region on an object faced by the inventor(s), Wang teaches the following limitations:
a magnetic adhesive (magnetic glue, ¶ 0009, FIGURE, #130).
the magnetic adhesive (magnetic glue, ¶ 0009, FIGURE, #130) includes an additive (magnetic nanoparticles, ¶ 0009, "the magnetic glue 130 is manufactured by adding magnetic nanoparticles into a curable glue") selected from a paramagnetic additive, a ferromagnetic additive (¶ 0009, "the magnetic metal includes iron, cobalt, nickel and alloy of the iron, the cobalt, and the nickel," where these are ferromagnetic metals as evidenced in the first sentence of HyperPhysics, "Iron, nickel, [and] cobalt...exhibit a unique magnetic behavior which is called ferromagnetism because iron [ferrum in Latin] is the most common and most dramatic example") and combinations thereof.
the additive (magnetic nanoparticles, ¶ 0009) includes a component selected from the group consisting of powdered iron, magnetic iron oxide (magnetic metal oxide nanoparticles, ¶ 0009, "the magnetic metal includes iron"), magnetic titanium oxide, magnetic powdered steel, and a magnetic iron alloy (alloy of the iron, the cobalt, and the nickel, ¶ 0009), and mixtures thereof.
the magnetic iron alloy (alloy of the iron, the cobalt, and the nickel, ¶ 0009) includes one or more of nickel (alloy of the iron, the cobalt, and the nickel, ¶ 0009), zinc, and copper.
Wang further discloses art recognized advantages of a magnetic adhesive that includes an additive as claimed with reasonable expectation of success: "the solidified magnetic glue #130 is adhered…and will not pollute" (¶ 0014).
Bhattacharya also discloses art recognized advantages of including a magnetic iron alloy including nickel with reasonable expectation of success: “Alnico alloys were considered to be the strongest kind of magnets before rare earth magnets were developed in the 1970s. Alnico alloys have ferromagnetic properties which makes it strong permanent magnets. They are listed as some of the best permanent magnets for over fifty years now. Alnico alloys can also be magnetized to create strong magnetic fields. These magnets also show excellent stability in a wide range of temperature. Alnico magnets can be effective in temperature up to 1000°F” (page 1, Alnico Magnetism section) and “Alnico alloys are used as strong permanent magnets.  Alnico alloys can deliver good flux density at very economical prices” (page 3, Uses of Alnico section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic adhesive of the invasive medical device as made obvious by Bown in view of Dolsak to include a particular additive as claimed, since such a magnetic adhesive was well known in the art as taught by Wang; since Bown already teaches both a magnetic adhesive adapted to be detected by a plurality of magnetic sensors and that the first magnetic region may comprise materials such as a ferromagnetic additive and a magnetic iron alloy including nickel; and since Bown teaches that a wide range of different embodiments can be constructed based on its disclosure (¶ 0089, "Many modifications and variations are possible without departing from the spirit and scope of the instant disclosure").  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. mixing in particular magnetic nanoparticles and curing glue, utilizing the magnetic materials of Bown in magnetic-particle form in the magnetic adhesive of Bown) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to create strong magnetic fields at very economical prices (Bhattacharya, pages 1 and 3) for detection (Bown, ¶ 0051) and/or for the discontinuity to adhere to the invasive medical device at 

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being over Bown et al. (US 2007/0049846 - referred to as Bown) which incorporates by reference Haynor et al. (US 6,263,230 - referred to as Haynor) in view of Dolsak (US 2011/0267043) and Wang (US 2013/0075649 cited by applicant) as evidenced by HyperPhysics and Bhattacharya as applied to claim(s) 24 above, and further in view of Neidert et al. (US 2010/0036238 cited by applicant - referred to as Neidert).
Regarding claim(s) 25, Bown in view of Dunbar and Wang makes obvious all limitations of claim(s) 24, as discussed above.
Bown does not explicitly teach that the additive further comprises a component selected from chromium, magnesium, molybdenum and combinations thereof.
In an analogous magnetic needle and catheter insertion field of endeavor field of endeavor, Neidert teaches that the additive (¶ 0018, "the high magnetic permeability cores #80…may be comprised of supermalloy”) further comprises a component selected from chromium, magnesium, molybdenum (¶ 0018, "Supermalloy is an alloy composed of … molybdenum [Mo] [5%]") and combinations thereof.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetic adhesive of the invasive medical device as made obvious by Bown in view of Dolsak and Wang such that the additive further comprises a component selected from chromium, magnesium, molybdenum and combinations thereof, since such an additive was well known in the art as taught by Neidert.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. magnetic materials) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of .

Response to Arguments
Applicant's arguments filed 18 December 2020 with respect to Rejections under 35 USC § 112 have been fully considered and are persuasive.
The rejection(s) of claim(s) 1-4 and 8-20 under 35 U.S.C. 112(b) is/are withdrawn in view of applicant’s arguments on page(s) 6 that claim amendments were filed 18 December 2020.
However, new ground(s) of rejection(s) under 35 U.S.C. 112 necessitated by amendments are presented above.
Applicant's arguments filed 18 December 2020 with respect to Rejections under 35 USC § 102 and/or 103 have been fully considered but they are not persuasive for the following reasons.
Applicant argues on page(s) 6-8 regarding claim(s) 1 that the cited reference(s) does/do not teach “a discontinuity comprising a notch placed at a fixed distance from the distal tip wherein a magnetic element is disposed in the notch” as claimed.  In response, the examiner respectfully submits that the argument has been considered but is moot because the argument is directed to the claims as amended and does not apply to the present combination of teachings from Bown and Dolsak being used in the current rejection in view of the new ground of rejection necessitated by amendments.
Applicant also maintains on page(s) 9-12 that Wang is non-analogous art and thus the combination with at least Bown is improper with respect to cancelled claim(s) 11 and new claim(s) 25.  See responses to these arguments in ¶ 0097-0098 of the Office action mailed 18 September 2020 and ¶ 0121-0122 of the Office action mailed 06 September 2019.  See also discussion in MPEP § 2141.01(a) regarding the issue of how the problem to be solved by the inventors is perceived (“If the problem to be 
Applicant’s additional arguments on page(s) 8-15 regarding rejected claim(s) 2-4 and 8-25 merely reiterate the above asserted deficiencies and/or assert patentability in view of their dependency on independent claim(s) 1.  These arguments are also not persuasive, because independent claim(s) 1 stand(s) rejected, as discussed above.
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of references teaches and/or makes obvious the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793